  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 1 of 60 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

  MOHAMMED FOTOUHI,               derivatively   on
  behalf of IMPINJ, INC.,
                                                      C.A. No.:
         Plaintiff,

         vs.

  CHRIS DIORIO, ERIC BRODERSEN, EVAN
  FEIN, GREGORY SESSLER, TOM A.
  ALBERG, CLINTON BYBEE, PETER VAN                    JURY TRIAL DEMANDED
  OPPEN, and THERESA WISE,

         Defendants,

         and

  IMPINJ, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Mohammed Fotouhi (“Plaintiff”), by his undersigned attorneys, derivatively and

on behalf of Nominal Defendant Impinj, Inc. (“Impinj” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Chris Diorio, Eric Brodersen,

Evan Fein, Gregory Sessler, Tom A. Alberg, Clinton Bybee, Peter van Oppen, and Theresa Wise

(collectively, the “Individual Defendants” and together with Impinj, the “Defendants”) for

breaches of their fiduciary duties as directors and/or officers of Impinj, unjust enrichment, and

violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for

Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all

other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s


                                                 1
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 2 of 60 PageID #: 2



attorneys, which included, among other things, a review of Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Impinj, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Impinj’s directors and officers from November 3, 2016 through the present (the “Relevant

Period”).

       2.      Impinj provides a platform comprised of integrated circuit tags (“endpoint ICs”),

connectivity, and software that together deliver item data to business applications. The Company

links the layers of its platform to deliver advanced capabilities and performance that surpass mix-

and-match solutions built from competitor products, and within each layer sells one or more

product families.

       3.      Impinj’s endpoint ICs allow users to determine an item’s identity, authenticity, and

location when attached to an item, and are essential to the Company providing its platform.

       4.      During the Relevant Period, Impinj repeatedly expressed to the investing public

that the Company had strong demand for its endpoint ICs, which led to the reporting of growing

sales which the Company claimed was a sign of increased customer adoption of the Company’s

products.

       5.      The truth, however, was that the Company’s strong reported sales were the

byproduct of customer orders moving ahead of actual production and use as a result of increased

production lead times.


                                                  2
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 3 of 60 PageID #: 3



       6.      In mid to late 2017, supply constraints that the Company experienced began to

lessen, resulting in customers changing their orders and the Company’s backlog decreasing in line

with shorter lead times. As this was occurring, the truth slowly began to emerge.

       7.      On August 2, 2018, Impinj issued a press release announcing that the Company

would delay its earnings release, earnings call, and the filing of its quarterly report on Form 10-Q

with the SEC for its second quarter ended June 30, 2018. Moreover, the press release announced

that the Company had received a complaint from a former employee, upon which the Audit

Committee commenced an independent investigation.

       8.      On this news, the price per share of Impinj common stock fell $3.02 per share, or

13.7%, from the previous day’s trading price, closing at $18.97 per share on August 3, 2018.

       9.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to fail to maintain internal controls.

       10.     Also during the Relevant Period, the Individual Defendants, in breach of their

fiduciary duties owed to Impinj, willfully or recklessly made and/or caused the Company to make

false and misleading statements and omissions of material fact. Specifically, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements that failed to disclose that: (1) the Company’s significant increase in customers in 2016

weakened the Company’s ability to fulfill production obligations to its customers, resulting in

production lead times twice as high as Impinj’s normal baseline lead times; (2) higher sales of

endpoint ICs by Impinj were not indicative of increased product adoption propelling strong

demand, and instead were the byproduct of customers buying more inventory to account for

extended lead times; (3) Impinj was engaged in misconduct that led to an employee complaint and

the commencement of an independent investigation by the Audit Committee; and (4) the Company




                                                 3
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 4 of 60 PageID #: 4



failed to maintain internal controls. As a result of the foregoing, Impinj’s public statements were

materially false and misleading at all relevant times.

       11.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       12.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, its Chief Executive Officer (“CEO”), its Chief Operating Officer, and its

former Chief Financial Officer (“CFO”) to two federal securities fraud class action lawsuits

pending in the United States District Court for the Western District of Washington (the “Securities

Class Actions”), the need to undertake internal investigations, and losses due to the unjust

enrichment of Individual Defendants who were improperly over-compensated by the Company,

and is costing the Company millions of dollars.

       13.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       14.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action and of one of the directors’ liability in the Securities Class Actions, and of

their not being disinterested and/or independent directors, a majority of the Impinj Board of

Directors (the “Board”) cannot consider a demand to commence litigation against themselves on

behalf of the Company with the requisite level of disinterestedness and independence.




                                                  4
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 5 of 60 PageID #: 5



                                  JURISDICTION AND VENUE

        15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        16.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

        17.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        18.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        19.     Venue is proper in this District because Impinj is incorporated in this District. In

addition, a substantial portion of the transactions and wrongs complained of herein occurred in this

District, the Defendants have conducted business in this District, and Defendants’ actions have

had an effect in this District.

                                             PARTIES

        Plaintiff

        20.     Plaintiff is a current shareholder of Impinj. Plaintiff has continuously held Impinj

common stock at all relevant times.

        Nominal Defendant Impinj

        21.     Nominal Defendant Impinj is a Delaware corporation headquartered at 400

Fairview Avenue North, Suite 1200, Seattle, Washington 98109. Impinj stock trades on the

NASDAQ under the ticker symbol “PI.”




                                                  5
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 6 of 60 PageID #: 6



          Defendant Diorio

          22.   Defendant Chris Diorio (“Diorio”) has served as the Company’s CEO since

November 2014 and as Vice Chair of the Board since September 2013. He has served as a

Company director since April 2000 and previously served as the Company’s Chief Strategy and

Technology Officer from September 2013 to November 2014. He is also a co-founder of the

Company. According to the Company’s Schedule 14A filed with the SEC on July 2, 2018 (the

“2018 Proxy Statement”), as of May 31, 2018, Defendant Diorio beneficially owned 1,115,454

shares of the Company’s common stock, which represented 5.2% of the Company’s outstanding

stock as of that date. Given that the price per share of the Company’s common stock at the close

of trading on May 31, 2018 was $17.90, Diorio owned over $19.9 million worth of Impinj stock.

          23.   For the fiscal year ended December 31, 2017, Defendant Diorio received

$2,164,308 in compensation from the Company. This included $355,000 in salary, $1,803,780 in

option awards, and $7,527 in all other compensation.

          24.   During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Diorio made the following sale of Company stock:

                 Date              Number of Shares          Price                Proceeds
            December 7, 2016           80,000               $ 27.00              $ 2,160,000

          25.   His insider sale made with knowledge of material non-public information before

the material misstatements and omissions were exposed demonstrates his motive in facilitating

and participating in the scheme.

          26.   The Company’s 2018 Proxy Statement stated the following about Defendant

Diorio:




                                                6
     Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 7 of 60 PageID #: 7



           Chris Diorio, Ph.D.,1 one of our co-founders, has served as a member of our board
           of directors since April 2000, as chief executive officer since November 2014 and
           as vice chair since September 2013. Previously, he served as our chief strategy and
           technology officer from September 2013 to November 2014, chief technology
           officer from November 2006 to September 2013, chair from April 2000 to January
           2013, vice president of engineering from 2004 to 2006 and as a consultant to us
           from April 2000 to June 2004. In addition, he is an affiliate professor of computer
           science and engineering at the University of Washington, a director and former
           chair of the RAIN RFID Alliance and former director of Bluegiga Technologies
           Ltd. Dr. Diorio received a B.A. in physics from Occidental College and an M.S.
           and Ph.D. in electrical engineering from the California Institute of Technology. We
           believe Dr. Diorio’s perspective, experience and institutional knowledge as our co-
           founder, vice chair and chief executive officer qualify him to serve as director.

           Defendant Brodersen

           27.      Defendant Eric Brodersen (“Brodersen”) has served as the Company’s President

and Chief Operating Officer since November 2014. He previously served as the Company’s

Executive Vice President of Sales and Marketing from September 2014 to November 2014, and

as the Company’s Senior Vice President of Business Development and Chief Marketing Officer

from April 2014 to September 2014. According to the Company’s 2018 Proxy Statement, as of

May 31, 2018, Defendant Brodersen beneficially owned 246,285 shares of the Company’s

common stock, which represented 1.1% of the Company’s outstanding stock as of that date. Given

that the price per share of the Company’s common stock at the close of trading on May 31, 2018

was $17.90, Brodersen owned over $4.4 million worth of Impinj stock.

           28.      For the fiscal year ended December 31, 2017, Defendant Brodersen received

$1,228,830 in compensation from the Company. This included $322,500 in salary, $901,890 in

option awards, and $4,440 in all other compensation.




1
    Emphasis in original throughout.


                                                   7
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 8 of 60 PageID #: 8



       29.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Brodersen made the following sales of Company stock:

                Date             Number of Shares            Price                Proceeds
         December 27, 2017           2,700                  $ 29.32                $ 79,164
         December 28, 2017           2,700                  $ 28.66                $ 77,382
           March 21, 2017            2,700                  $ 28.65                $ 77,355
           March 22, 2017            2,700                  $ 28.08                $ 75,816
           April 19, 2017            2,700                  $ 34.71                $ 93,717
           April 20, 2017            7,500                  $ 35.58               $ 266,850
            May 3, 2017              3,500                  $ 36.45               $ 127,575
            May 4, 2017              3,500                  $ 37.33               $ 130,655
           June 13, 2017             3,500                  $ 47.11               $ 164,885
           June 14, 2017             3,500                  $ 46.62               $ 163,170
            July 17, 2017            3,500                  $ 53.84               $ 188,440
            July 18, 2017            3,500                  $ 53.39               $ 186,865
          August 28, 2017            3,500                  $ 35.48               $ 124,180
          August 29, 2017            3,500                  $ 35.85               $ 125,475
         September 20, 2017          3,500                  $ 39.53               $ 138,355
         September 21, 2017          3,500                  $ 40.22               $ 140,770
          October 12, 2017           3,500                  $ 37.47               $ 131,145
          October 13, 2017           3,500                  $ 36.57               $ 127,995
         November 16, 2017           2,700                  $ 25.64                $ 69,228
         November 17, 2017           2,700                  $ 25.23                $ 68,121

       30.     Thus, in total, before the fraud was exposed, he sold 68,400 Company shares on

inside information, for which he received over $2.5 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       31.     The Company’s 2018 Proxy Statement stated the following about Defendant

Brodersen:

       Eric Brodersen has served as our president and chief operating officer since
       November 2014. Previously, he served as our executive vice president of sales and
       marketing from September 2014 to November 2014, and senior vice president of
       business development and chief marketing officer from April 2014 to September


                                                8
  Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 9 of 60 PageID #: 9



       2014. Prior to joining us, Mr. Brodersen was senior vice president at EMC
       Corporation, a data storage company, where he was the lead marketing, business
       development and services executive for the Isilon Storage Division from December
       2010 to April 2014. He served as senior vice president for marketing and business
       development for Isilon Systems, Inc. prior to its acquisition by EMC Corporation
       in 2010. From April 2009 to July 2010, Mr. Brodersen served as senior vice
       president of worldwide sales for Quantum Corporation, a data storage company.
       Mr. Brodersen received a B.A. in government from Harvard College and an M.B.A.
       from the University of Michigan.

       Defendant Fein

       32.     Defendant Evan Fein (“Fein”) served as the Company’s Chief Financial Officer

from November 2010 to March 30, 2018. According to the Company’s 2018 Proxy Statement, as

of May 31, 2018, Defendant Fein beneficially owned 111,963 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

May 31, 2018 was $17.90, Fein owned over $2 million worth of Impinj stock.

       33.     For the fiscal year ended December 31, 2017, Defendant Fein received $967,978 in

compensation from the Company. This included $278,750 in salary, $631,323 in option awards,

and $3,833 in all other compensation.

       34.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Fein made the following sales of Company stock:

                Date            Number of Shares             Price                Proceeds
           March 1, 2017            13,124                  $ 28.83               $ 378,365
             May 5, 2017            10,207                  $ 41.89               $ 427,571
             June 1, 2017            9,000                  $ 43.68               $ 393,120
            June 16, 2017           10,000                  $ 53.20               $ 532,000
         September 1, 2017           9,000                  $ 37.99               $ 341,910
         December 1, 2017            3,300                  $ 25.19                $ 83,127
          January 22, 2018           5,700                  $ 25.02               $ 142,614

       35.     Thus, in total, before the fraud was exposed, he sold 60,331 Company shares on

inside information, for which he received over $2.2 million. His insider sales made with knowledge


                                                9
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 10 of 60 PageID #: 10



of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

         36.    The Company’s Schedule 14A filed with the SEC on April 21, 2017 stated the

following about Defendant Fein:

         Evan Fein has served as our chief financial officer since November 2010.
         Previously, he served as our senior vice president, finance and administration from
         June 2009 to November 2010, vice president, finance and administration from
         February 2004 to June 2009, and director of finance from October 2000 to February
         2004. Prior to joining us, Mr. Fein managed the financial planning and corporate
         development activities of T-Mobile US, Inc., a telecommunications provider.
         Mr. Fein received a B.S. in mathematics and an M.B.A. from the University of
         Washington.

         Defendant Sessler

         37.    Defendant Gregory Sessler (“Sessler”) has served as a Company director since

April 2011. He also serves as the Chair of the Audit Committee. According to the Company’s

2018 Proxy Statement, as of May 31, 2018, Defendant Sessler beneficially owned 27,081 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on May 31, 2018 was $17.90, Sessler owned over $484,749 worth of Impinj

stock.

         38.    For the fiscal year ended December 31, 2017, Defendant Sessler received $162,653

in compensation from the Company. This included $45,000 in fees earned or paid in cash and

$94,150 in stock awards.

         39.    The Company’s 2018 Proxy Statement stated the following about Defendant

Sessler:

         Gregory Sessler has served as a member of our board of directors and as chair of
         our audit committee since April 2011. Mr. Sessler is the president and chief
         executive officer and former chief financial officer of Spiration, Inc., a medical
         device company (acquired by Olympus Corporation of the Americas in 2010),
         which he joined in 2002. Previously, Mr. Sessler served as senior vice president



                                                 10
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 11 of 60 PageID #: 11



       and chief financial officer of Rosetta Inpharmatics, Inc., a biotechnology company
       (acquired by Merck & Co. in 2001), chief financial officer of Sonus
       Pharmaceuticals, Inc. (now Achieve Life Sciences, Inc.), a pharmaceutical
       company, and chief financial officer of MicroProbe Corporation, a biotechnology
       company. Mr. Sessler previously served as chair of the audit committee of Marina
       Biotech, Inc. and as a member of the audit committee of Corixa Corporation
       (acquired by GlaxoSmithKline plc). Mr. Sessler received a B.S. in accounting from
       Syracuse University and an M.B.A. from the Stanford Graduate School of
       Business. We believe Mr. Sessler’s financial and accounting expertise, including
       his service as chief financial officer of four publicly-traded companies, qualify him
       to serve as director and as audit committee chair.

       Defendant Alberg

       40.    Defendant Tom A. Alberg (“Alberg”) has served as a Company director since

September 2000. He also serves as a member of the Audit Committee and the Nominating and

Corporate Governance Committee. According to the Company’s 2018 Proxy Statement, as of

May 31, 2018, Defendant Alberg beneficially owned 146,805 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

May 31, 2018 was $17.90, Alberg owned over $2.6 million worth of Impinj stock.

       41.    For the fiscal year ended December 31, 2017, Defendant Alberg received $129,150

in compensation from the Company. This included $35,000 in fees earned or paid in cash and

$94,150 in stock awards.

       42.    The Company’s 2018 Proxy Statement stated the following about Defendant

Alberg:

       Tom A. Alberg has served as a member of our board of directors since September
       2000. Mr. Alberg has been a managing director of Madrona Venture Group, LLC,
       a venture capital firm, since September 1999, and a principal in Madrona
       Investment Group, LLC, a private investment firm, since January 1996. Prior to co-
       founding Madrona Investment Group, Mr. Alberg served as president of LIN
       Broadcasting Corporation, executive vice president of McCaw Cellular
       Communications, Inc., and executive vice president of AT&T Wireless Services.
       Previously, he was chair of the executive committee and partner at Perkins Coie,
       the Northwest’s largest law firm. Since 1996, Mr. Alberg has served as a director
       of Amazon.com, Inc., a publicly traded online retailer. Mr. Alberg received a B.A.



                                                11
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 12 of 60 PageID #: 12



         in international affairs from Harvard College and a J.D. from Columbia Law
         School. We believe Mr. Alberg’s experience as a venture capitalist investing in
         technology companies, through which he gained experience with emerging
         technologies, his experience as a lawyer, and skills relating to financial statement
         and accounting matters, qualify him to serve as director.

         Defenant Bybee

         43.    Defendant Clinton Bybee (“Bybee”) has served as a Company director since

January 2008. He also serves as Chair of the Compensation Committee and as a member of the

Audit Committee and the Nominating and Corporate Governance Committee. According to the

Company’s 2018 Proxy Statement, as of May 31, 2018, Defendant Bybee beneficially owned

1,371,152 shares of the Company’s common stock, which represented 6.4% of the Company’s

outstanding stock as of that date. Given that the price per share of the Company’s common stock

at the close of trading on May 31, 2018 was $17.90, Bybee owned over $8.7 million worth of

Impinj stock.

         44.    For the fiscal year ended December 31, 2017, Defendant Bybee received $139,150

in compensation from the Company. This included $45,000 in fees earned or paid in cash and

$94,150 in stock awards.

         45.    The Company’s 2018 Proxy Statement stated the following about Defendant

Bybee:

         Clinton Bybee has served as a member of our board of directors since January 2008
         and chair of our compensation committee since July 2014. He is a managing
         director of ARCH Venture Partners, a venture capital firm he joined in June 1994.
         Mr. Bybee has helped organize, finance and develop numerous companies and is a
         board member of several privately-held companies. Mr. Bybee is an organizing
         member of the Texas Venture Capital Association and served on the board of
         directors and audit committee of Xtera Communications, Inc., a publicly traded
         fiber optics company, from August 2007 to September 2017. Previously,
         Mr. Bybee held various engineering positions with Amoco Corporation. Mr. Bybee
         received a B.S. in petroleum engineering from Texas A&M University and an
         M.B.A. from the University of Chicago. We believe that Mr. Bybee’s experience




                                                 12
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 13 of 60 PageID #: 13



         as a venture capital investor, including his service on the board of directors of
         multiple companies, qualifies him to serve as director.

         Defendant van Oppen

         46.     Defendant Peter van Oppen (“van Oppen”) has served as a Company director since

January 2013, and serves as the Board’s Chair. He also serves as a member of the Nominating

and Corporate Governance Committee. According to the Company’s 2018 Proxy Statement, as of

May 31, 2018, Defendant van Oppen beneficially owned 97,773 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

May 31, 2018 was $17.90, van Oppen owned over $1.7 million worth of Impinj stock.

         47.     For the fiscal year ended December 31, 2017, Defendant van Oppen received

$162,653 in compensation from the Company. This included $45,000 in fees earned or paid in

cash and $117,653 in stock awards.

         48.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

van Oppen made the following sales of Company stock:

                  Date           Number of Shares             Price               Proceeds
               May 17, 2017          25,000                  $ 39.37              $ 984,250
               May 1, 2017           24,166                  $ 44.33             $ 1,071,279

         49.     Thus, in total, before the fraud was exposed, he sold 49,166 Company shares on

inside information, for which he received over $2 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

         50.     The Company’s 2018 Proxy Statement stated the following about Defendant van

Oppen:




                                                13
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 14 of 60 PageID #: 14



         Peter van Oppen has served as our chair and a member of our board of directors
         since January 2013. Mr. van Oppen has been a partner at Trilogy Partnership, a
         private investment firm focused on technology and telecommunications, since
         2006. Prior to joining Trilogy, Mr. van Oppen served as chair and chief executive
         officer of Advanced Digital Information Corporation, or ADIC, a publicly-traded
         storage management software company, from 1994 through its acquisition by
         Quantum Corp. in 2006. Prior to ADIC, Mr. van Oppen served as president and
         chief executive officer of Interpoint, a predecessor company to ADIC, from 1989
         until its acquisition by Crane Co. in October 1996, and has also been a consultant
         at PricewaterhouseCoopers LLP and Bain & Company. He is a former director of
         Level 3 Communications, Inc., Isilon Systems, Inc., Western Wireless Corporation
         and other public companies. Mr. van Oppen currently serves as a vice chair of the
         UW Medicine Board and as chair of its Finance and Audit Committee, is former
         chair of the board of trustees and former chair of the investment committee at
         Whitman College and serves on the board of directors of several private companies.
         In addition, Mr. van Oppen has supervised public company chief financial officers
         and is a member, on inactive status, of the American Institute of Certified Public
         Accountants. He is also a former director of Seattle Branch, Federal Reserve Bank
         of San Francisco. Mr. van Oppen received a B.A. in political science from Whitman
         College and an M.B.A. from Harvard Business School, where he was a Baker
         Scholar. We believe Mr. van Oppen is qualified to serve as chair because of his
         experience as a chair and chief executive officer of a global data storage company
         for over a decade, his extensive management and consulting experience, as well as
         his experience as a director of other public and private companies.

         Defendant Wise

         51.    Defendant Theresa Wise (“Wise”) has served as a Company director since May

2016. She also serves as a member of the Compensation Committee. According to the Company’s

2018 Proxy Statement, as of May 31, 2018, Defendant Wise beneficially owned 16,666 shares of

the Company’s common stock. Given that the price per share of the Company’s common stock at

the close of trading on May 31, 2018 was $17.90, Wise owned over $298,321 worth of Impinj

stock.

         52.    For the fiscal year ended December 31, 2017, Defendant Wise received $124,150

in compensation from the Company. This included $30,000 in fees earned or paid in cash and

$124,150 in stock awards.

         53.    The Company’s 2018 Proxy Statement stated the following about Defendant Wise:



                                                14
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 15 of 60 PageID #: 15



       Theresa Wise has served as a member of our board of directors since May 2016.
       Ms. Wise was senior vice president and chief information officer for Delta Air
       Lines, Inc., a publicly traded airline company, from October 2008 to April 2016.
       Prior to joining Delta, Ms. Wise held a number of positions at Northwest Airlines
       Corporation, a formerly publicly traded airline company, including serving as the
       company’s chief information officer from 2001 until Northwest Airlines
       Corporation’s merger with Delta Air Lines in 2008. Ms. Wise received a B.A. in
       mathematics and chemistry from St. Olaf College and a Ph.D. and M.S. in applied
       math from Cornell University. We believe Ms. Wise’s experience as a senior
       officer at public companies qualifies her to serve as a director.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       54.     By reason of their positions as officers and/or directors of Impinj and because of

their ability to control the business and corporate affairs of Impinj, the Individual Defendants owed

Impinj and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were and are required to use their utmost ability to control and manage Impinj in a fair, just, honest,

and equitable manner. The Individual Defendants were and are required to act in furtherance of

the best interests of Impinj and its shareholders so as to benefit all shareholders equally.

       55.     Each director and officer of the Company owes to Impinj and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       56.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Impinj, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       57.     To discharge their duties, the officers and directors of Impinj were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       58.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good



                                                  15
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 16 of 60 PageID #: 16



faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and/or officers of Impinj, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and/or directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

Impinj’s Board at all relevant times.

       59.     As senior executive officers and/or directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty not to effect the dissemination of inaccurate and

untruthful information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, products, management, earnings, internal controls, and

present and future business prospects, including the dissemination of false information regarding

the Company’s business, prospects, and operations, and had a duty to cause the Company to

disclose in its regulatory filings with the SEC all those facts described in this Complaint that it

failed to disclose, so that the market price of the Company’s common stock would be based upon

truthful and accurate information.

       60.     To discharge their duties, the officers and directors of Impinj were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Impinj were

required to, among other things:




                                                16
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 17 of 60 PageID #: 17



               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Florida, and the United States,

and pursuant to Impinj’s own Code of Business Conduct and Ethics;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Impinj conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Impinj and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Impinj’s operations would comply with all

applicable laws and Impinj’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and




                                                 17
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 18 of 60 PageID #: 18



               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         61.   Each of the Individual Defendants further owed to Impinj and the shareholders the

duty of loyalty requiring that each favor Impinj’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         62.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Impinj and were at all times acting within the course and scope of such agency.

         63.   Because of their advisory, executive, managerial, and directorial positions with

Impinj, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         64.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Impinj.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         65.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         66.   The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to facilitate and disguise the Individual Defendants’


                                                 18
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 19 of 60 PageID #: 19



violations of law, including breaches of fiduciary duty, unjust enrichment, and violations of

Section 14(a) of the Exchange Act.

       67.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Impinj was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

       68.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       69.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Impinj, and was at all times acting within the course

and scope of such agency.

                               IMPINJ’S CODE OF CONDUCT

       70.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”),

adopted on June 16, 2016, provides that “[a]ll Company directors, officers and employees (who,

unless specified otherwise, are collectively ‘employees’), as well as Company contractors,

consultants and agents shall abide by this Code.”


                                                19
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 20 of 60 PageID #: 20



        71.    The Code of Conduct provides, as to Impinj’s “General Standard of Conduct,” that:

        All employees, contractors, consultants and agents shall act in an honest, ethical
        and lawful manner in all Company and personal business.

        72.    The Code of Conduct provides, as to complying with the law, that:

        You must follow all laws, rules, regulations and regulatory orders that apply to the
        Company and the Company’s business, including environmental, employment and
        workplace safety laws, as well as any laws described in Section 10. You should
        know, and if you don’t know then learn, the legal requirements relating to your
        duties at a level sufficient to enable you to recognize potential dangers and when to
        seek advice from your supervisor or the General Counsel.

        If you violate laws, rules, regulations or orders, then you may have criminal or civil
        liability, and be subject to prosecution, in addition to being disciplined by the
        Company. Violations may also subject the Company to civil or criminal liability or
        loss of business. If you have any questions about whether an activity is restricted
        or prohibited, seek assistance before your take action, including before giving any
        verbal assurances that might be pertain to the legality of an action or behavior.

        73.    The Code of Conduct provides, as to communicating accurately and responsibly,

that:

        The Company’s External Communication Policy describes who may communicate
        Company information to the public, press, market professionals (e.g. securities
        analysts, institutional investors, investment advisors, brokers and dealers) and
        security holders. You must abide by this policy.
        Business communications can become public. Avoid exaggeration, guesswork,
        derogatory remarks or inappropriate characterizations of people and companies in
        all communication including verbal as well as written.

        74.    The Code of Conduct states, as to satisfying financial reporting requirements, that:

        The law requires the Company to follow strict accounting standards, report
        financial information accurately and completely, and have strong internal controls
        over its financial transactions and records. The following policies complement the
        Company’s Disclosure Controls and Procedure in satisfying legal reporting
        requirements.

        75.    The Code of Conduct states that those under its purview must “[m]aintain accurate

records/reports and comply with reporting requirements,” stating:




                                                 20
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 21 of 60 PageID #: 21



       You must use all reasonable effort to ensure that every business record or report
       you create or review is accurate and complete. It is the Company’s policy to record,
       classify and summarize all transactions in the Company’s financial statements,
       books and records in accordance with all applicable principles, standards, laws,
       rules and regulations, policies, controls and procedures for accounting and financial
       reporting. If you are involved with financial reporting or accounting, you must have
       an appropriate understanding of, and should in good faith adhere to, such financial
       reporting requirements. If you are a senior officer, then you must ensure that
       appropriate internal controls and procedures are in place, understood and followed.
       Anyone involved in preparing financial or accounting records or reports, including
       financial statements and schedules, must be diligent in assuring that those records
       and reports are complete, accurate and timely. Anyone representing or certifying as
       to the accuracy of such records and reports should make an inquiry or review
       adequate to establish a good faith belief in their accuracy. Even if you are not
       directly involved in financial reporting or accounting, the Company expects you to
       use all reasonable efforts to ensure that every business record or report with which
       you deal is accurate, complete and reliable.

       76.       The Code of Conduct states that those under its purview must “[e]xercise due care”

and must not make intentional misrepresentations, stating:

       You may not intentionally misrepresent the Company’s financial results nor
       compromise the integrity of the Company’s reports, records, prices and procedures.
       For example, you may not:

                report or enter information in the Company’s books or records that hides,
                 misrepresents or disguises the true nature of a financial or nonfinancial
                 transaction or result;

                establish an undisclosed or unrecorded fund, account, asset or liability for
                 an improper purpose;

                enter into a transaction or agreement that accelerates, postpones or
                 otherwise manipulates accurate and timely revenue and expense recording;

                intentionally misclassify transactions to accounts, business units or
                 accounting periods; or

                knowingly assist others in any of the above.

       77.       This Code of Conduct notes that those under its purview have an obligation to

investigate and report potential violations, stating:




                                                  21
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 22 of 60 PageID #: 22



       You potentially have civil or criminal liability, and put the Company at risk, if your
       conduct leads to a violation. Such misconduct includes, for example:

                providing financial results inconsistent with underlying business
                 performance;

                providing inaccurate financial records including individual employee
                 reports;

                circumventing mandated review and approval procedures; or

                improperly influencing financial, accounting or other personnel, external or
                 internal auditors.

       You must report any suspected financial, operational or other misrepresentation or
       impropriety to your supervisor or an appropriate Company officer promptly.

       78.       In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, and

violations of Section 14(a) of the Exchange Act. Also in violation of the Code of Conduct, the

Individual Defendants failed to maintain the accuracy of Company records and reports, comply

with laws and regulations, conduct business in an honest and ethical manner, and properly report

violations of the Code of Conduct.

                        INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       79.       Impinj provides a platform comprised of endpoint ICs, connectivity, and software

that together deliver item data to business applications. The Company links the layers of its

platform to deliver advanced capabilities and performance that surpass mix-and-match solutions

built from competitor products, and within each layer sells one or more product families.




                                                 22
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 23 of 60 PageID #: 23



        80.      Impinj’s endpoint ICs allow users to determine an item’s identity, authenticity, and

location when attached to an item, and are essential to the Company providing its services.

        False and Misleading Statements

        November 3, 2016 Press Release

        81.      On November 3, 2016, the Company issued a press release announcing its financial

results for its fiscal third quarter ended September 30, 2016. The press release noted accelerated

demand for the Company’s endpoint ICs, stating, in relevant part:

        “We delivered a strong third quarter, exceeding our revenue and earnings guidance.
        Revenue in the quarter grew 50% year-over-year to reach a record $31.0 million,
        driven primarily by accelerating demand for our endpoint ICs, followed by growing
        demand for our connectivity products. We view endpoint IC volumes as an
        indicator of market adoption and are excited by the broad-based demand we saw
        this quarter,” said Chris Diorio, Impinj co-founder and CEO. “We will continue
        investing in this massive market opportunity to enhance our leading market position
        and foster adoption of our platform.”

        82.      The press release additionally provided promising guidance for the next fiscal

quarter, stating, in relevant part:

        For the fourth quarter of 2016, Impinj currently expects:

             Revenue in the range of $31.5 million to $33.0 million
             Adjusted EBITDA in the range of $0.75 million to $2.25 million
             Non-GAAP net income in the range of $0.75 million to $2.25 million, and
              non-GAAP diluted earnings per share in the range of $0.04 and $0.11 using
              approximately 20.2 million shares

        November 3, 2016 Earnings Call

        83.      On November 3, 2016, the Company held an earnings call discussing its financial

results for its fiscal third quarter. During the call, Defendant Diorio stated that the Company sees

“endpoint IC volumes as an indicator of RAIN market adoption” and that Impinj is “excited by the

accelerating demand [it] [is] seeing.”




                                                  23
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 24 of 60 PageID #: 24



          84.   Also during the call, Defendant Fein commented on the Company’s reported

revenue of $31 million, noting that it was “50% growth over the third quarter of 2015 and 19.3%

growth over the prior quarter.” Fein also noted that “[w]e use several methods to conduct

inventory levels” and “work[ ] closely with our largest inlay customers, and we’re in a position

now were our customers are desiring their endpoint ICs in very rapid fashion, so we feel

comfortable that inventory levels are low.” Moreover, Defendant Fein noted that the “visibility

we’ve got, combined with the short lead time orders we’re seeing from many of those customers,

give us real confidence in the strong demand.”

          February 16, 2017 Earnings Call

          85.   On February 16, 2017, the Company held an earnings call to discuss its financial

results for its fiscal quarter and year ended December 31, 2016. During the call, Defendant Diorio

stated, “[a]s we’ve noted in prior calls, we view endpoint IC volumes as an indicator of RAIN

market adoption and are excited by the demand we’re seeing.”

          86.   During the call, Defendant Fein reported revenue of $33.7 million and noted that it

was “ahead of our guidance and representing 49% growth over the fourth quarter of 2015.” Fein

noted that the growth “was driven primarily by increasing demand for our endpoint ICs.”

Moreover, Fein noted that “[f]or the full year, we grew revenue 43% to reach $112.3 million” and

that the Company’s “endpoint IC volume for the year grew to $6 billion, roughly a 70% increase

over the prior year’s $3.5 billion.” Defendant Fein also noted during the call that “[w]e remain on

track to reach our target model in 2019 to 2020 with endpoint IC revenue greater than 60% of our

total.”

          April 21, 2017 Proxy Statement




                                                 24
    Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 25 of 60 PageID #: 25



          87.    On April 21, 2017, the Company filed a Schedule 14A with the SEC (the “2017

Proxy Statement”). Defendants Diorio, Sessler, Alberg, Bybee, van Oppen, and Wise solicited the

2017 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.2

          88.    The 2017 Proxy Statement stated, regarding the Company’s Code of Conduct, that:

          Our board of directors has adopted corporate governance guidelines. These
          guidelines address, among other items, the responsibilities of our directors, the
          structure and composition of our board of directors and corporate governance
          policies and standards applicable to us in general. In addition, our board of directors
          has adopted a code of business conduct and ethics that applies to all of our
          employees, officers and directors, including our chief executive officer, chief
          financial officer, and other executive and senior financial officers.

          89.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as the Individual Defendants allowed false

and misleading statements to be issued to the investing public.

          90.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “performance

metrics” while failing to disclose that the Company’s financial prospects were misrepresented as

a result of false and misleading statements, causing the Company’s share price to be artificially

inflated and allowing the Individual Defendants to wrongfully benefit from the fraud alleged

herein.

          91.    Further, the 2017 Proxy Statement failed to disclose that: (1) the Company’s

significant increase in customers in 2016 weakened the Company’s ability to fulfill production



2
 Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                    25
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 26 of 60 PageID #: 26



obligations to its customers, resulting in production lead times twice as high as Impinj’s normal

baseline lead times; (2) higher sales of endpoint ICs by Impinj were not indicative of increased

product adoption propelling strong demand, and instead were the byproduct of customers buying

more inventory to account for extended lead times; (3) Impinj was engaged in misconduct that led

to an employee complaint and the commencement of an independent investigation by the Audit

Committee; and (4) the Company failed to maintain internal controls.

       May 4, 2017 Press Release

       92.       On May 4, 2017, the Company issued a press release announcing its financial

results for its first fiscal quarter ended March 31, 2017. The press release stated, in relevant part:

       First Quarter 2017 Financial Summary

            Revenue grew 47% year-over-year to $31.7 million
            GAAP gross margin of 52.9%; non-GAAP gross margin of 54.2%
            GAAP net loss of $2.2 million, or loss of $0.11 per diluted share using 20.3
             million shares
            Adjusted EBITDA of $0.2 million
            Non-GAAP net income of $0.1 million, or income of $0.01 per diluted share
             using 21.7 million shares

       93.       As to the Company’s guidance for the second quarter, the press release stated, in

relevant part:

       For the second quarter of 2017, Impinj currently expects:

            Revenue in the range of $32.4 million to $33.9 million
            Adjusted EBITDA in the range of a loss of $0.6 million to income of $0.9
             million
            Non-GAAP earnings in the range of a loss of $0.5 million to income of $1.0
             million, and non-GAAP diluted earnings per share in the range of a loss of $0.02
             to income of $0.05 with an expected share count in the range of 21 million to
             22 million shares

       May 4, 2017 Earnings Call




                                                 26
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 27 of 60 PageID #: 27



       94.     On May 4, 2017, the Company also held an earnings call to discuss its first quarter

results. During the call, Defendant Diorio stated, in relevant part:

       We delivered a strong first quarter, with revenue growing 47% year over year to
       $31.7 million, just above the top end of our guidance. All layers of our platform
       delivered solid results. Importantly, the momentum we see in our business today is
       strong.

                                               ***

       My view of the RAIN market today is strong growth with enormous potential.
       Starting with that strong growth, recall on our last earnings call we guided our 2017
       Endpoint IC volumes to be between 7.8 billion and 8 billion units, 32% growth over
       2016 at the midpoint. Roughly equivalent to one IC for every person on the planet.

       That prior guidance, which represents growth of nearly 2 billion units over 2016,
       remains unchanged.

       95.     Defendant Fein also commented on the Company’s purportedly strong performance

in the quarter and the Company’s endpoint IC volume estimates, stating, in relevant part:

       Consistent with our plan, we continued increasing inventory levels to meet market
       demands, reduce lead times, and support our growth. We increased inventory by
       $11.5 million over the prior quarter, bringing the balance to $39.2 million.

                                               ***

       [W]e are maintaining our 2017 Endpoint IC volume estimate between 7.8 billion
       and 8.0 billion units, representing 32% growth over 2016 at the midpoint and a
       2010 to 2017 volume CAGR of 36%.

       96.     During the call, Defendant Fein responded to a question by an analyst concerning

inventory and the Company’s visibility into inventory. The exchange was as follows:

       [Analyst]

       Got it. And then there’s obviously been a lot of reports of retail store closures here
       recently. Evan, you made some nice comments earlier on the balance sheet and how
       you’re thinking about inventory levels.

       How do you feel about inventory, and specifically your visibility of inventory, with
       your inlay providers? And maybe just talk about where you stand today on that?




                                                 27
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 28 of 60 PageID #: 28



                                                ***

       [Defendant Fein]

       Yes. [. . .] So as you know, we have an array of Endpoint IC customers that we
       keep in regular contact with. We have relationships at all levels of those customers,
       meaning both executive and kind of in the line and managerial level. And based on
       those checks, we feel very good about the inventory levels at those places.

       97.     Defendant Fein also had the following exchange with an analyst concerning the

Company’s rapidly building inventory:

       [Analyst]

       So I just had two quick ones from me. So first, on the inventory side, it looks like
       that’s building pretty rapidly here. It looks like you’re at $39 million for March, but
       then you are talking about potentially this being one of the best setups you’ve seen
       in years. So is this just essentially a backlog of demand building or why is the
       inventory up another $12 million or so?

                                                ***

       [Defendant Fein]

       2016 was a year where we were not able to adequately meet customer demand
       because our inventory position was too low.

       And we are in the process of correcting for that so that we can have an inventory
       position that meets demands of our market, the timing needs of our customer, and
       so forth. And we’re not quite there yet. The $39.2 million is a step in that direction.

       But as I said, the momentum and the demands are so great, we’re going to invest
       even more in inventory in the second quarter. And then that growth in inventory
       will slow a bit on an absolute basis that will continue to rise. But the expansion will
       moderate.

       August 3, 2017 Press Release

       98.     On August 3, 2017, the Company issued a press release announcing its financial

results for its second fiscal quarter ended June 30, 2017. The press release stated, in relevant part:

       “We continue seeing strong indicators of growing adoption of RAIN and the Impinj
       platform across multiple verticals, including retail, healthcare and logistics,” Diorio
       continued. “However, as we enter the third quarter we see schedule slips in planned



                                                 28
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 29 of 60 PageID #: 29



       rollout expansions at several large end customers, and consequently, we are
       revising our 2017 full-year endpoint IC estimate to be between 7.0 billion to 7.2
       billion units. We remain confident in our market opportunity and will continue
       investing to enhance our leading market position.”

       Second Quarter 2017 Financial Summary

            Revenue grew 31% year-over-year to $34.1 million
            GAAP gross margin of 53.3%; non-GAAP gross margin of 54.7%
            GAAP net loss of $1.0 million, or loss of $0.05 per basic and diluted share
             using 20.6 million shares
            Adjusted EBITDA of $1.4 million
            Non-GAAP net income of $1.3 million, or income of $0.06 per diluted share
             using 21.9 million shares

       99.       As to the Company’s guidance for the third quarter, the press release stated, in

relevant part:

       The following table presents Impinj’s financial outlook for the third quarter of 2017
       (in millions, except per share data):




        August 3, 2017 Earnings Call

       100.      On August 3, 2017, the Company also held an earnings call discussing its second

quarter results. During the call, Defendant Diorio commented on the Company’s reduced endpoint

IC guidance for the full year 2017, stating, in relevant part:

       In 2016, we benefited from several large end customer rollouts that helped drive
       our endpoint IC volumes up approximately 70% over 2015. As we enter the third
       quarter, we see a different situation with several large end customers delayed
       planned expansions. I visited 2 of these customers overseas in the last 30 days.
       According to them, their deployment plans and goals remain unchanged, but their
       rollouts are delayed by internal schedule slips. Consequently, we are reducing our
       full year 2017 endpoint IC guidance from between 7.8 and 8.0 billion units to


                                                 29
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 30 of 60 PageID #: 30



       between 7.0 and 7.2 billion units representing 18% growth over 2016 at the
       midpoint.

       101.    During the call, Defendant Diorio had the following exchange with an analyst

concerning the delay of rollouts:

       [Analyst]

       Any sense in terms of how long they view the delay? Is there some digestion
       period? Any visibility into when they would kind of ramp back up?

       [Defendant Diorio]

       Craig I think I’m just going to say a little bit about kind of those delays, maybe a
       little bit more right now, and then we’ll touch on their ramp period as they ramp
       back up. So despite seeing significant wins in the second quarter in retail logistics
       and healthcare, in this coming third quarter, we’re seeing coincident schedule slips
       in a few planned and funded end customer deployments. Our direct discussions
       with these end customers indicate the delays are due primarily . . . to internal
       process and integration challenges at their end. We don’t see evidence that macro
       trends are common themes other than our difficulty predicting the timing of large
       rollouts, which we have talked about previously. So we see 2 impacts to our
       business. First, our endpoint [IC] business is impacted by scheduled foot slips at a
       few retail end customers. And then second, our fixed infrastructure business is
       impacted by scheduled slips in a few non-retail deployments. And the length of
       slips really varies by the end customer, and so it’s difficult to predict how quickly
       they’re going to overcome this integration challenges. Really, as we’ve noted
       before, timing whales is just difficult.

       102.    Defendant Brodersen had the following exchange with an analyst regarding

Impinj’s future growth as it relates to customers’ issues:

       [Analyst]

       So I think the biggest highlight here, and what people are trying to figure out is,
       you mentioned that you landed already whales and the contracts are signed. So if
       that’s the case, does that mean we’re going to see kind of material growth when we
       start out 2018? Or how does kind of the sequential trend work out given that the
       timing is very difficult for you guys to figure out?

                                               ***

       [Defendant Brodersen]




                                                 30
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 31 of 60 PageID #: 31



       [T]here’s a couple of pieces here to your question. You’re sort of probing on timing
       and the pace at which some of these programs come back online, correct? So I think
       as Chris highlighted it, the length of these schedule slips really is dependent on the
       customer. But I think, we’re comfortable saying that it’s generally measured in
       quarters. And so that’s the way I think I would best describe the way that you think
       about modeling or the way that you think about when the business comes back
       online.

       103.   During the call Defendant Diorio expressed to an analyst that there was no “macro

trend” occurring when asked about which types of customers were facing issues. The exchange

was as follows:

       [Analyst]

       [I]t sounds like one or more of these may be existing customers that was in the
       process of expanding a deployment? Or maybe, are these entirely new customers?

       [Defendant Diorio]

       You are correct. Some are customers that were expanding existing deployment.
       Some of them, kind of visionary customers that were having expansions and
       they’ve just gone a little slower for internal reasons. And some may be new
       customers that had already planned deployments and they had schedules, and for
       internal reasons, again, they had schedule slips. And I think what we’re just seeing
       here is that – the word I used previously was there’s some coincident schedule slips.
       We don’t see any macro trend in those – in the coincident nature of those schedule
       slips. It just happens to be that a couple of them happened at the same time. And as
       a consequence, we reduced our endpoint IC guidance.

       104.   Defendant Diorio was also asked by another analyst about customers’ schedule

slips and the Company’s communications with such customers:

       [Analyst]

       Just curious on the schedule slips you called out. It sounded like you were having
       direct discussion with the retailers. Did you get any indications from – or I guess,
       were these going through any of your direct partners, like the inlay partners that
       you typically work with[, with] your retail customers? Or was there reason you got
       more directly involved with these particular end users or end customers?

       [Defendant Diorio]




                                                31
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 32 of 60 PageID #: 32



        First, the slips are not all isolated to the retail vertical. And so I noted, probably
        before you joined the call, that there’s impacts on the retail side, as well as fixed
        infrastructure business in other verticals. So it’s not all confined to retail, which is
        against the point that we don’t see a macro trend. And then for us, we really use the
        best techniques available to us to get information, as well as to drive our business
        forward. So we engage closely with our partners and we also engage directly with
        the end customers helping our partners drive business into those end customers.
        And our engagements with those end customers not only allows us to really time
        the deployments and understand what the market’s doing, but also gives us
        information on the nature of these slips and helps us drive business. So we remain
        confident in our long-term outlook vision as a consequence, and it’s just the nature
        of how we’re engaging in the market today that gives us this visibility to these slips,
        which again, for a customer that’s a whale, they can pull in or push out kind of at
        their whim. And I guess, I don’t want to use quite that word, but they do it based
        on what their internal schedules drive. And as I noted in my comments, a pull in or
        push out could actually mean several hundred million IC units to us.

        November 1, 2017 Press Release

        105.   On November 1, 2017, the Company issued a press release announcing its financial

results for its third fiscal quarter ended September 30, 2017. The press release stated, in relevant

part:

        “We delivered a solid third quarter with strong reader and gateway volume growth,”
        said Chris Diorio, Impinj co-founder and CEO. “Our 2017 endpoint IC unit
        guidance remains unchanged at between 7.0 and 7.2 billion units. We see indicators
        of growing adoption for RAIN, and the Impinj platform, however, we expect to see
        a slight decrease in endpoint IC volumes in the second half of the year. We remain
        confident in our market opportunity and will continue investing in and delivering
        solutions and enterprise partnerships that leverage our platform, accelerate adoption
        and drive scale in this gigantic market opportunity.”

        Third Quarter 2017 Financial Summary

           Revenue grew 5% year-over-year to $32.6 million
           GAAP gross margin of 52.1%; non-GAAP gross margin of 53.7%
           GAAP net loss of $4.9 million, or loss of $0.23 per basic and diluted share using
            20.8 million shares
           Adjusted EBITDA loss of $1.5 million
           Non-GAAP net loss of $1.6 million, or loss of $0.08 per diluted share using
            20.8 million shares




                                                  32
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 33 of 60 PageID #: 33



       106.      As to the Company’s guidance for the fourth quarter, the press release stated, in

relevant part:

       The following table presents Impinj’s financial outlook for the fourth quarter of
       2017 (in millions, except per share data):




       November 1, 2017 Earnings Call

       107.      On November 1, 2017, the Company held an earnings call discussing its third

quarter results. During the call, Defendant Diorio touted “strong fourth quarter demand” despite

issues facing the Company, stating, in relevant part:

       We also see strong fourth quarter demand. Our market data, sales volumes and, for
       me personally, deep discussions with partners and end users reinforce my belief
       that the second RAIN adoption wave is upon us. And even as we see that second
       wave driving significant reader and gateway volume growth, we see a few
       percentage points decline in second half 2017 endpoint IC unit volumes versus first
       half. The reasons aren’t completely clear to us, but we do not believe our market
       share has changed materially.

       Rather, we believe several factors may be in play, the delays at several large
       retailers, our inlay partners adjusting to our transition from constrained supply and
       long lead times mid-2016 to early 2017 to buffer stock and short lead times now . .
       . . Over time, we expect our endpoint IC growth rates to return from this year’s 18%
       to more historical norms, albeit with continued volatility.

       In the meantime, we are seeing a few percentage points larger endpoint IC price
       erosion than we planned in the second half of 2017 due to stiffened competition in
       a time of slower growth, causing a modest decline in second half 2017 endpoint IC
       gross margins rather than the increases we saw in the past years. In light of these
       new market dynamics, we are rebalancing inventory, ramping reader and gateway
       production and slowing endpoint IC production.



                                                33
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 34 of 60 PageID #: 34



        108.    During the call, Defendant Fein commented on the Company’s fourth quarter

outlook, stating, in relevant part:

        [W]e will moderate endpoint IC production consistent with our plan to have 1
        billion units of endpoint IC buffer at year-end, at the same time ramping reader and
        gateway production.

        As Chris also noted, our fourth quarter outlook is impacted by a decline in endpoint
        IC demand as well as by insufficient reader and gateway inventory, with the latter
        causing us to push meaningful revenue into 2018.

        109.    Also during the call, Defendant Diorio engaged in the following exchange with an

analyst, discussing the Company’s decline year-over-year:

        [Analyst]

        [C]an you talk about just the decline year-over-year and why you don’t think maybe
        it’s a share loss of EBIT on a short-term basis? Just how do you think about your
        relative share given the softer second half of the year versus the first half when your
        retailers should be a little stronger on a seasonal basis?

                                                 ***

        [Defendant Diorio]

        As I said, we believe that there’s a couple of factors in play. One is, again, the delay,
        with several large retailers not introducing those large step function increases. And
        number two is our inlay partners adjusting from a transition where we had
        constrained supply and long lead times to us having buffer stock and short lead
        times now.

        And another one is some seasonality in resale deployment timing, which our
        previously long lead times may have masked. And so we’re actually seeing a bit of
        slowness in sort of those deployments in Q4, which previously we sort of drove
        right through because we had long lead times and significant pending orders. But
        now our inlay customers are ordering mainly at the time that they need [to] – or
        closer to the time that they need the product. And so we are seeing a little bit of
        seasonality in Q4, especially in terms of new deployments.

                                                 ***

        [W]e don’t believe that our endpoint IC market share has changed materially.

                                                 ***



                                                   34
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 35 of 60 PageID #: 35




       [Analyst]

       Can you kind of walk us through . . . just kind of how you see the market developing
       over the course of ‘18 to think about 20% or greater endpoint growth next year?

       [Defendant Diorio]

       Sure. So we do see some volatility on a quarter-by-quarter basis, both due to timing
       and due to any particular opportunity ramping up. . . . [I]f you look back to last
       year, we were, essentially in allocation, we didn’t have enough product. And . . . so
       we have long lead times, and we see a normalization happening now as we
       accommodate basically a new dynamic where we have sufficient product to meet
       the demand. And so what we see at least is sort of an underlying growth rate in the
       industry that’s more along the lines of historical norms. And we expect our volumes
       to approach and get closer to those historical norms over time.

       The Truth Begins to Emerge

       February 1, 2018 Press Release

       110.    On February 1, 2018, the Company issued a press release announcing preliminary

revenue for its fiscal fourth quarter ended December 31, 2017 and a reduced outlook for the

following quarter, in addition to announcing that Defendant Fein was resigning from his position

as CFO. The press release stated, in relevant part:

       The company expects its fourth quarter 2017 revenue to be between $29.0 and
       $30.0 million, above its prior guidance of $28.25 to $29.75 million. The company
       will report detailed financial results on its February 15, 2018 conference call.

       “We delivered fourth quarter revenue consistent with our prior guidance, including
       strong unit-volume growth in our fixed-reader business. Our prospects for
       continued growth in fixed-reader deployments remain strong,” said Chris
       Diorio, Impinj co-founder and CEO.

       “Turning to first quarter 2018, our shortened endpoint IC lead times have
       contributed to a reduction in our endpoint IC order backlog as well as ongoing
       reductions in inlay-partner inventory. Consequently, despite continued growth in
       endpoint IC consumption and in the number of deployments by end users, we
       currently anticipate softness in our endpoint IC volumes and first quarter revenue
       of $20 to $22 million,” continued Diorio.




                                                35
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 36 of 60 PageID #: 36



       “We anticipate additional growth in our own inventory in first quarter 2018 to
       coincide with our endpoint IC volume softness. We remain confident that our
       inventory does not have material obsolescence risk. We also have adequate
       endpoint IC supply in a year of global semiconductor wafer tightness. Our cash
       position remains strong even as we balance short-term expenses with a reduced
       short-term revenue outlook,” continued Diorio.

       February 15, 2018 Press Release

       111.      On February 15, 2018, the Company issued a press release announcing its financial

results for its fiscal fourth quarter and year ended December 31, 2017. The press release stated, in

relevant part:

       “Our fourth quarter revenue included strong fixed-reader unit-volume growth of
       42% year-over-year,” said Chris Diorio, Impinjco-founder and CEO. “As we
       announced earlier this month, we anticipate softness in our first-quarter 2018
       endpoint IC volumes and revenue due to shortened lead times contributing to a
       reduction in our order backlog, as well as ongoing reductions in inlay-partner
       inventory,” Diorio continued. “We remain confident in our market opportunity,
       position, and in our vision of identifying, locating and authenticating every item in
       our everyday world, and connecting every one of those items to the cloud.”

       Fourth Quarter 2017 Financial Summary

          Revenue declined 20% year-over-year to $26.9 million
          GAAP gross margin of 48.4%; non-GAAP gross margin of 50.5%
          GAAP net loss of $9.3 million, or loss of $0.45 per basic and diluted share
           using 20.9 million shares
          Adjusted EBITDA loss of $5.8 million
          Non-GAAP net loss of $5.9 million, or loss of $0.28 per diluted share using
           20.9 million shares

       Full Year 2017 Financial Summary

          Revenue grew 12% year-over-year to $125.3 million
          GAAP gross margin of 51.8%; non-GAAP gross margin of 53.4%
          GAAP net loss of $17.3 million, or a loss of $0.84 per basic and diluted share
           using 20.7 million shares
          Adjusted EBITDA loss of $5.6 million
          Non-GAAP net loss of $6.1 million, or loss of $0.29 per diluted share using
           20.7 million shares




                                                36
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 37 of 60 PageID #: 37



       112.      As to the Company’s guidance for the first quarter, the press release stated, in

relevant part:

       The following table presents Impinj’s financial outlook for the first quarter of 2018
       (in millions, except per share data):

                                                                  Three Months Ended
                                                                        March 31,
                                                                           2018
    Revenue                                                          $23.25 to $25.25
    GAAP Net income (loss)                                           $(15.5) to $(14.0)
    Adjusted EBITDA                                                   $(7.5) to $(6.0)
    Non-GAAP net income (loss)                                        $(8.9) to $(7.4)
    GAAP Weighted-average shares outstanding — basic and diluted         21.0 to 21.4
    GAAP Net income (loss) per share — basic and diluted             $(0.74) to $(0.65)
    Non-GAAP Weighted-average shares outstanding — basic and diluted    21.0 to 21.4
    Non-GAAP Net income (loss) per share — basic and diluted         $(0.42) to $(0.35)

       February 15, 2018 Earnings Call

       113.      On February 15, 2018, the Company held an earnings call discussing its fourth

quarter and full year 2017 financial results. During the call, Defendant Diorio commented on the

Company’s declining performance, stating, in relevant part:

       Rather than provide annual endpoint IC guidance in 2018 as we have done in the
       past, we will instead provide quarterly revenue results for endpoint ICs and for
       systems, the latter comprising our platform’s connectivity and software layers. We
       believe this segmentation better aligns with how we view our business and how we
       track the fixed reading adoption wave I have discussed on prior calls.

       Starting with endpoint ICs. Our endpoint IC lead times have contracted from an
       average of 10 to 12 weeks in 2016 to an average of 4 to 6 weeks today. As a
       consequence, we have seen a significant reduction in our order backlog, and we
       expect our inlay partners to further reduce their inventory by between 500 million
       and 1 billion units, mostly in the first and second quarters. As a result, even though
       we anticipate 15% to 20% growth in end user endpoint IC consumption in 2018,
       our first half 2018 unit volume growth will lag end user consumption.

       114.      Also during the call, Defendant Fein discussed why Impinj’s results did not meet

the revised guidance that was just announced weeks earlier, stating, in relevant part:




                                                37
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 38 of 60 PageID #: 38



         Fourth quarter revenue was $26.9 million, compared with $33.7 million in the
         fourth quarter of 2016, below the preliminary estimates we announced in our
         February 1 pre-release. After that pre-release, we agreed to a partner’s request for
         a onetime product exchange, requiring us to take an accounting reserve and
         decrease our 2017 revenue by $3.2 million. There is also a decrease to our cost of
         sales and an increase to our inventory. We expect to reverse this reserve in the first
         quarter of 2018 when we complete the exchange and recognize $3.2 million in
         revenue at that time. We increased our first quarter guidance by this $3.2 million
         reserve.

         115.   During the call, Defendant Brodersen engaged in the following exchange with an

analyst regarding the Company’s lead times:

         [Analyst]

         First of all, just can you help explain, if we’re talking about a 6-week reduction in
         lead times, why do you think it’s going to take 2 quarters to achieve this inventory
         depletion?

                                                 ***

         [Defendant Brodersen]

         I think as you think through the inventory correction, a couple of things. Really,
         when you take a look at the history of our business over the last couple of quarters,
         as we guided and evidenced by our guide middle of last summer, we saw demand
         beginning to adjust downward and saw our backlog decline through the second half
         with really no corresponding customer inventory change. But as our lead times have
         normalized back down around that 4- to 6-week level, down from 10 to 12, inlay
         customers are adjusting their inventory to our new lead times. So to quantify that,
         if you look at 2017 volumes, we ship about 140 million units a week. So a 4- to 8-
         week lead time contraction equates to roughly 500 million to 1 billion units. And
         the confirmation on that is really linked to our detail bottoms-up work that we’ve
         been undergoing with our inlay customers over the last few weeks as we have been
         finalizing our annual negotiations, which also centers around a corresponding
         reduction right in that same range. So we feel like that, that’s a very solid
         assessment of inventory drawdown.

         116.   A different analyst further questioned Defendant Brodersen about Impinj’s lead

times:

         [Analyst]




                                                  38
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 39 of 60 PageID #: 39



       Just a question following up on the lead times. If you can discuss kind of just some
       of the background there in terms of as they are stretched and then just things you
       might look to do to assess that on go-forward basis in terms of being able to perhaps
       maybe manage the lead times differently.

                                                ***

       [Defendant Brodersen]

       I think the expansion in the market that we saw in ‘16, having inspired growth rates
       in that time period, really drove as we’ve highlighted before, a contraction in our
       ability to supply. And in certain cases, we had to extend our lead times, as we said,
       into that 10- to 12-week range. What we’re at today in that 4 to 6 range is the normal
       baseline that we expect to run the business against.

       117.    Defendant Brodersen was also pressed during the call by an analyst asking about

when the Company came to understand the excess inventory with its partners during the quarter.

The exchange was as follows:

       [Analyst]

       First, can you talk through the – just curious to get a sense of talking through the
       timing of when you came to understand the excess inventory at the inlay partners
       during the quarter. And I guess, curious if it came up kind of simultaneously or did
       you sort of discover them one at a time as you [were] going through different points
       in the quarter?

       [Defendant Brodersen]

       Brad, I think it’s best to highlight that as part – the deepest understanding really is
       driven by the detailed work we’re doing in our negotiations around annual supply
       agreements and pricing negotiations and continued work in measuring and
       managing and triangulating with our customers around their expected demand and
       their corresponding inventory position. So it’s really been over the last, as I said,
       few weeks, quarter or so.

       May 7, 2018 Press Release

       118.    On May 7, 2018, the Company issued a press release announcing its financial

results for its fiscal first quarter ended March 31, 2018. The press release stated, in relevant part:




                                                 39
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 40 of 60 PageID #: 40



       “Based on team execution, enhanced partner inventory visibility and positive
       bookings trends,” said Chris Diorio, Impinj co-founder and CEO, “we believe we
       are on track to make the first half of 2018 the turning point for our business.”

       First Quarter 2018 Financial Summary

          Revenue was $25.1 million
          GAAP gross margin of 46.9%; non-GAAP gross margin of 49.2%
          GAAP net loss of $14.4 million, or loss of $0.68 per basic and diluted share
           using 21.1 million shares
          Adjusted EBITDA loss of $7.1 million
          Non-GAAP net loss of $8.0 million, or loss of $0.38 per diluted share using
           21.1 million shares, calculated using our historical methodology for non-GAAP
           net income; see “Non-GAAP Financial Measures” below for more information

       119.      As to the Company’s guidance for the second quarter, the press release stated, in

relevant part:

       The following table presents Impinj’s financial outlook for the second quarter of
       2018 (in millions, except per share data):
                                                                      Three Months Ended
                                                                             June 30,
                                                                              2018
       Revenue                                                           $25.0 to $27.0
       GAAP Net loss (1)                                               $(12.1) to $(10.6)
       Adjusted EBITDA                                                 $(7.75) to $(6.25)
       Non-GAAP Net loss                                                $(8.0) to $(6.5)
       GAAP Weighted-average shares — basic and diluted                   21.3 to 21.6
       GAAP Net loss per share — basic and diluted (1)                $(0.57) to $(0.49)
       Non-GAAP Weighted-average shares — basic and diluted               21.3 to 21.6
       Non-GAAP Net loss per share — basic and diluted                $(0.38) to $(0.30)

       May 8, 2018 Form 10-Q

       120.      On May 8, 2018, the Company filed its quarterly report on Form 10-Q with the

SEC for its first fiscal quarter (the “1Q 2018 10-Q”), signed by Defendant Brodersen. The 1Q

2018 10-Q reaffirmed financial results presented in the Company’s May 7, 2018 press release.

       121.       Attached to the 1Q 2018 10-Q were certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 signed by Defendants

Diorio and Brodersen attesting to the accuracy of the 1Q 2018 10-Q.



                                                40
    Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 41 of 60 PageID #: 41



          July 2, 2018 Proxy Statement

          122.    On July 2, 2018, the Company filed the 2018 Proxy Statement. Defendants Diorio,

Sessler, Alberg, Bybee, van Oppen, and Wise solicited the 2018 Proxy Statement filed pursuant to

Section 14(a) of the Exchange Act, which contained material misstatements and omissions.3

          123.   The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct, that:

          Our board of directors has adopted corporate governance guidelines. These
          guidelines address, among other items, the responsibilities of our directors, the
          structure and composition of our board of directors and corporate governance
          policies and standards applicable to us in general. In addition, our board of directors
          has adopted a code of business conduct and ethics that applies to all of our
          employees, officers and directors, including our chief executive officer, chief
          financial officer, and other executive and senior financial officers.

          124.   The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as the Individual Defendants allowed false

and misleading statements to be issued to the investing public.

          125.   The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “performance

metrics” while failing to disclose that the Company’s financial prospects were misrepresented as

a result of false and misleading statements, causing the Company’s share price to be artificially

inflated and allowing the Individual Defendants to wrongfully benefit from the fraud alleged

herein.

          126.   Further, the 2018 Proxy Statement failed to disclose that: (1) the Company’s

significant increase in customers in 2016 weakened the Company’s ability to fulfill production



3
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                    41
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 42 of 60 PageID #: 42



obligations to its customers, resulting in production lead times twice as high as Impinj’s normal

baseline lead times; (2) higher sales of endpoint ICs by Impinj were not indicative of increased

product adoption propelling strong demand, and instead were the byproduct of customers buying

more inventory to account for extended lead times; (3) Impinj was engaged in misconduct that led

to an employee complaint and the commencement of an independent investigation by the Audit

Committee; and (4) the Company failed to maintain internal controls.

        The Truth Fully Emerges

        August 2, 2018 Press Release

        127.    On August 2, 2018, Impinj issued a press release announcing that the Company

would delay its earnings release, earnings call, and the filing of its quarterly report on Form 10-Q

with the SEC for its second quarter ended June 30, 2018. Moreover, the press release announced

that the Company had received a complaint from a former employee, upon which the Audit

Committee commenced an independent investigation. The press release provided preliminary

second quarter financial results, stating, in relevant part:

                SEATTLE, Aug.       02,     2018 (GLOBE         NEWSWIRE)        -- Impinj,
                Inc. (NASDAQ: PI), a leading provider and pioneer of RAIN RFID
                solutions for identifying, locating and authenticating everyday items,
                announced today that it anticipates reporting stronger-than-expected results
                for second quarter 2018. The Company also announced it will delay its
                second-quarter 2018 earnings release and investor conference call, as well
                as the filing of its Quarterly Report on Form 10-Q, for the quarter
                ended June 30, 2018.

                Preliminary Results for Second Quarter 2018

                Second-quarter revenue was $28.5 million, above the high end of the
                Company’s guidance. “Endpoint IC sales exceeded expectations even as our
                inlay partners further reduced their inventory. We believe that our partners’
                endpoint IC inventory correction is now mostly resolved,” said Impinj co-
                founder and CEO, Chris Diorio.




                                                  42
Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 43 of 60 PageID #: 43



           “Our systems business rebounded nicely from first quarter 2018 as reader
           IC supply improved and project-based deal timing turned more favorable,”
           continued Diorio. “We saw continued strong reader IC demand and expect
           to meet that demand in the third quarter as our reader IC supply improves.
           Despite the more favorable deal timing, our APAC team reorganization
           continued to impact our systems business growth on a year-over-year basis
           as that team ramps productivity. Regardless, we remain confident in the
           quality and size of our opportunities and our pipeline is growing.”

           The Company reduced its overall inventory by $1.4M, led by an endpoint
           IC inventory reduction that exceeded expectations. Impinj continues to
           forecast further inventory reductions in the second half of 2018.

           “In summary, we are pleased with the operational excellence
           the Impinj team delivered this quarter,” continued Diorio. “We expect to
           outperform our guidance on revenue, EPS, adjusted EBITDA and
           inventory. Sequentially, on a non-GAAP basis, gross margins increased
           slightly and operating expenses decreased. Our backlog is growing, and we
           continue to believe the first half of 2018 was the turning point for our
           business. We would like to personally thank each and
           every Impinj employee for their focus and dedication to executing our
           vision of identifying, locating and authenticating every item in our everyday
           world.”

           All financial results in this press release were prepared by management and
           are preliminary. As noted below, the Audit Committee of Impinj’s Board of
           Directors has commenced an independent investigation. Because the
           investigation is not yet completed and no conclusions with respect thereto
           have been reached, Impinj is currently unable to determine whether any
           changes will be required with respect to its reported results of operations for
           the three and six months ended June 30, 2018 or any other period, as well
           as any impact on the Company’s internal control over financial reporting.

    128.   As to the Audit Committee Investigation, the press release stated, in relevant part:

    The Audit Committee of Impinj’s Board of Directors has commenced an independent
    investigation in connection with a complaint filed by a former employee. The Audit
    Committee has retained independent counsel to assist it in its investigation. Impinj has
    contacted the Securities and Exchange Commission (“SEC”) to advise it that an
    independent investigation is underway, and the Audit Committee intends to provide
    additional information to the SEC as appropriate as the investigation
    proceeds. Impinj cannot predict the duration or outcome of the investigation, and will not
    be in a position to file Form 10-Q until the Audit Committee completes its investigation.




                                             43
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 44 of 60 PageID #: 44



       129.    On this news, the price per share of Impinj common stock fell $3.02 per share, or

13.7%, from the previous day’s trading price, closing at $18.97 per share on August 3, 2018.

       130.    The statements referenced in ¶¶ 81-86 and 92-121 above were materially false and

misleading because the Individual Defendants made and/or caused the Company to make false and

misleading statements that failed to disclose material adverse facts about Impinj’s business,

operations and compliance policies. Specifically, those statements failed to disclose that: (1) the

Company’s significant increase in customers in 2016 weakened the Company’s ability to fulfill

production obligations to its customers, resulting in production lead times twice as high as Impinj’s

normal baseline lead times; (2) higher sales of endpoint ICs by Impinj were not indicative of

increased product adoption propelling strong demand, and instead were the byproduct of customers

buying more inventory to account for extended lead times; (3) Impinj was engaged in misconduct

that led to an employee complaint and the commencement of an independent investigation by the

Audit Committee; and (4) the Company failed to maintain internal controls. As a result of the

foregoing, Impinj’s public statements were materially false and misleading at all relevant times.

       131.    In breach of their fiduciary duties, the Individual Defendants willfully or recklessly

caused or permitted the Company to make the false and misleading statements and omissions of

material fact to the investing public as set forth above.

       132.    Moreover, the Individual Defendants breached their fiduciary duties by willfully or

recklessly failing to correct and causing the Company to fail to correct the false and misleading

statements and omissions of material fact referenced herein.

       133.    In further breach of their fiduciary duties, the Individual Defendants willfully or

recklessly failed to maintain internal controls.

                                     DAMAGES TO IMPINJ




                                                   44
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 45 of 60 PageID #: 45



       134.    As a direct and proximate result of the Individual Defendants’ conduct, Impinj has

lost and will continue to lose and expend many millions of dollars.

       135.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company, its CEO, its Chief Operating Officer, and its

former CFO, and any internal investigations, including the Audit Committee’s independent

investigation, and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       136.    As a direct and proximate result of the Individual Defendants’ conduct, Impinj has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       137.    Plaintiff brings this action derivatively and for the benefit of Impinj to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Impinj, unjust enrichment, violations of Section

14(a) of the Exchange Act, as well as the aiding and abetting thereof.

       138.    Impinj is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

       139.    Plaintiff is, and has been at all relevant times, a shareholder of Impinj. Plaintiff will

adequately and fairly represent the interests of Impinj in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.




                                                  45
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 46 of 60 PageID #: 46



                             DEMAND FUTILITY ALLEGATIONS

        140.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        141.    A pre-suit demand on the Board of Impinj is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following seven individuals: Defendants

Diorio, Alberg, Bybee, Sessler, van Oppen, and Wise (the “Director-Defendants”), and non-party

Daniel Gibson (collectively, with the Director-Defendants, the “Directors”). Plaintiff needs only

to allege demand futility as to four of the seven Directors who are on the Board at the time this

action is commenced.

        142.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while four of the Individual Defendants

engaged in insider sales, which renders them unable to impartially investigate the charges and

decide whether to pursue action against themselves and the other perpetrators of the scheme.

        143.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.




                                                 46
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 47 of 60 PageID #: 47



       144.    The Director-Defendants knew of the falsity of the misleading statements at the

time they were made. The production and sale of the Company’s endpoint ICs goes to the core

operations of Impinj. The platform offered by the Company cannot exist without its endpoint ICs.

       145.    As Board members of Impinj, charged with overseeing the Company’s affairs,

Director-Defendants Diorio, Alberg, Bybee, Sessler, van Oppen, and Wise all must have had

knowledge of information pertaining to the Company’s core operations and the material events

giving rise to these claims. Specifically, as Board members of Impinj, Defendants Diorio, Alberg,

Bybee, Sessler, van Oppen, and Wise must have been aware of the material facts surrounding the

sales and production of the Company’s essential physical product.

       146.    Therefore, Director-Defendants Diorio, Alberg, Bybee, Sessler, van Oppen, and

Wise each knew of the falsity of the statements and misleading omissions detailed herein at the

time such statements were made, and further failed to exercise or recklessly disregarded their duty

of oversight to stop or correct such misleading statements and omissions.

       147.    Additional reasons that demand on Defendant Diorio is futile follow. Defendant

Diorio has served as the Company’s CEO since November 2014 and as Vice Chair of the Board

since September 2013. He has served as a Company director since April 2000 and previously

served as the Company’s Chief Strategy and Technology Officer from September 2013 to

November 2014. He is also a co-founder of the Company. He is thus a non-independent director.

He receives handsome compensation, including $2,164,308 in the fiscal year ended December 31,

2017. His insider sale before the fraud was exposed, which yielded over $2.1 million in proceeds,

demonstrates his motive in facilitating and participating in the fraud. As the Company’s highest

officer he conducted little, if any, oversight of the Company’s engagement in the scheme to make

false and misleading statements, consciously disregarded his duties to monitor such controls over




                                                47
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 48 of 60 PageID #: 48



reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Moreover, Defendant Diorio was responsible for all of the false and misleading

statements that were made, including most of which he signed or personally made statements in.

Furthermore, Defendant Diorio is a defendant in the Securities Class Actions. For these reasons,

too, Defendant Diorio breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       148.    Additional reasons that demand on Defendant Alberg is futile follow. Defendant

Alberg has served as a Company director since September 2000, and serves as a member of the

Audit Committee and the Nominating and Corporate Governance Committee. He receives

handsome compensation, including $129,150 in the fiscal year ended December 31, 2017. As a

trusted Company director and member of the Audit Committee, he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. For these reasons, too,

Defendant Alberg breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       149.    Additional reasons that demand on Defendant Bybee is futile follow. Defendant

Bybee has served as a Company director since January 2008, and serves as Chair of the

Compensation Committee and as a member of the Audit Committee and the Nominating and

Corporate Governance Committee. He receives handsome compensation, including $139,150 in

the fiscal year ended December 31, 2017. As a trusted Company director and member of the Audit

Committee, he conducted little, if any, oversight of the Company’s engagement in the scheme to

make false and misleading statements, consciously disregarded his duties to monitor such controls




                                                48
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 49 of 60 PageID #: 49



over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, too, Defendant Bybee breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       150.    Additional reasons that demand on Defendant Sessler is futile follow. Defendant

Sessler has served as a Company director since April 2011 and serves as Chair of the Audit

Committee. He receives handsome compensation, including $162,653 in the fiscal year ended

December 31, 2017. As a trusted Company director and Chair of the Audit Committee, he

conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

For these reasons, too, Defendant Sessler breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       151.    Additional reasons that demand on Defendant van Oppen is futile follow.

Defendant van Oppen has served as a Company director since January 2013 and serves as the

Board’s Chair. He also serves as a member of the Nominating and Corporate Governance

Committee. He receives handsome compensation, including $162,653 in the fiscal year ended

December 31, 2017. His insider sales before the fraud was exposed, which yielded over $2 million

in proceeds, demonstrate his motive in facilitating and participating in the fraud. As a trusted

Company director and Chair of the Board, he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously




                                                 49
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 50 of 60 PageID #: 50



disregarded his duties to protect corporate assets. For these reasons, too, Defendant van Oppen

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

        152.   Additional reasons that demand on Defendant Wise is futile follow. Defendant

Wise has served as a Company director since May 2016 and serves as a member of the

Compensation Committee. She receives handsome compensation, including $124,150 in the fiscal

year ended December 31, 2017. As a trusted Company director, she conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded her duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded her duties to protect corporate assets. For these reasons, too,

Defendant Wise breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

        153.   Additional reasons that demand on the Board is futile follow.

        154.   All of the Director- Defendants benefitted directly from the wrongdoing alleged

herein, as the false and misleading statements caused the Company’s stock price to be artificially

inflated, thus increasing the value of Impinj stock and stock options held by the Director-

Defendants.

        155.   The Directors have longstanding business and personal relationships with each

other and the Individual Defendants that preclude them from acting independently and in the best

interests of the Company and the shareholders. These conflicts of interest precluded the Director-

Defendants from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct. Thus, demand upon the Directors would

be futile.




                                                50
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 51 of 60 PageID #: 51



          156.   All of the Director-Defendants breached the duty of candor by making, or causing

the Company to make, false and misleading statements regarding the Company’s business,

operations, and prospects, despite having knowledge of the falsity of those statements. The

Director-Defendants may not be indemnified for breaching the duty of candor. As a result, all of

the Director-Defendants face a substantial likelihood of liability and cannot evaluate a demand

with disinterest. Therefore, demand is futile, and thus, excused.

          157.   In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s issuance of materially false and misleading statements to the

public and to facilitate and disguise the Individual Defendants’ violations of law, including

breaches of fiduciary duty, unjust enrichment, and violations of Section 14(a) of the Exchange

Act. In further violation of the Code of Conduct, the Director-Defendants failed to maintain the

accuracy of Company records and reports, conduct business in an honest and ethical manner, and

properly report violations of the Code of Conduct. Thus, the Director-Defendants face a substantial

likelihood of liability and demand is futile as to them.

          158.   Defendants Sessler, Alberg, and Bybee (the “Audit Committee Defendants”) serve

on the Company’s Audit Committee. Pursuant to the Audit Committee Charter, Audit Committee

Defendants were responsible for overseeing, inter alia, Impinj’s accounting and financial reporting

processes and internal control over financial reporting, the audit and integrity of the Company’s

financial statements, and the Company’s compliance with applicable law. As a result of the Audit

Committee’s failures of management and oversight, the Audit Committee Defendants face a

substantial likelihood of liability for their breach of fiduciary duties and any demand upon them is

futile.




                                                 51
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 52 of 60 PageID #: 52



       159.    Impinj has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Impinj any part

of the damages Impinj suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

       160.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       161.    The acts complained of herein constitute violations of fiduciary duties owed by

Impinj’s officers and directors, and these acts are incapable of ratification.

       162.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Impinj. If there is a directors’ and officers’

liability insurance policy covering the Director-Defendants, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Director-

Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the

Director-Defendants were to sue themselves or certain of the officers of Impinj, there would be no




                                                 52
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 53 of 60 PageID #: 53



directors’ and officers’ insurance protection. Accordingly, the Director-Defendants cannot be

expected to bring such a suit. On the other hand, if the suit is brought derivatively, as this action

is brought, such insurance coverage, if such an insurance policy exists, will provide a basis for the

Company to effectuate a recovery. Thus, demand on the Director-Defendants is futile and,

therefore, excused.

          163.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Impinj to sue the Individual Defendants named herein, as, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.

          164.   Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least four of the Director-Defendants, cannot consider a demand with

disinterestedness and independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          165.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          166.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          167.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate



                                                   53
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 54 of 60 PageID #: 54



commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       168.      Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       169.      Under the direction and watch of the Directors, the 2017 and 2018 Proxy

Statements failed to disclose that: (1) the Company’s significant increase in customers in 2016

weakened the Company’s ability to fulfill production obligations to its customers, resulting in

production lead times twice as high as Impinj’s normal baseline lead times; (2) higher sales of

endpoint ICs by Impinj were not indicative of increased product adoption propelling strong

demand, and instead were the byproduct of customers buying more inventory to account for

extended lead times; (3) Impinj was engaged in misconduct that led to an employee complaint and

the commencement of an independent investigation by the Audit Committee; and (4) the Company

failed to maintain internal controls.

       170.      The 2017 and 2018 Proxy Statements stated, regarding the Company’s Code of

Conduct, that:

       Our board of directors has adopted corporate governance guidelines. These
       guidelines address, among other items, the responsibilities of our directors, the
       structure and composition of our board of directors and corporate governance
       policies and standards applicable to us in general. In addition, our board of directors



                                                  54
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 55 of 60 PageID #: 55



       has adopted a code of business conduct and ethics that applies to all of our
       employees, officers and directors, including our chief executive officer, chief
       financial officer, and other executive and senior financial officers.

       171.    The 2017 and 2018 Proxy Statements were false and misleading because, despite

assertions to the contrary, its Code of Conduct was not followed, as the Individual Defendants

allowed false and misleading statements to be issued to the investing public.

       172.    The Individual Defendants also caused the 2017 and 2018 Proxy Statements to be

false and misleading with regard to executive compensation in that they purported to employ

“performance metrics” while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       173.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2017 and 2018 Proxy Statements were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the 2017 and 2018 Proxy Statements, including but not limited to,

election of directors and ratification of an independent auditor.

       174.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 and 2018 Proxy Statements.

                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       175.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.




                                                 55
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 56 of 60 PageID #: 56



       176.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Impinj’s business and affairs.

       177.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       178.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Impinj.

       179.    In breach of their fiduciary duties owed to Impinj, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

that failed to disclose that: (1) the Company’s significant increase in customers in 2016 weakened

the Company’s ability to fulfill production obligations to its customers, resulting in production

lead times twice as high as Impinj’s normal baseline lead times; (2) higher sales of endpoint ICs

by Impinj were not indicative of increased product adoption propelling strong demand, and instead

were the byproduct of customers buying more inventory to account for extended lead times; (3)

Impinj was engaged in misconduct that led to an employee complaint and the commencement of

an independent investigation by the Audit Committee; and (4) the Company failed to maintain

internal controls. As a result of the foregoing, Impinj’s public statements were materially false

and misleading at all relevant times.

       180.    The Individual Defendants also failed to correct and/or caused the Company to fail

to correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.




                                                56
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 57 of 60 PageID #: 57



         181.   Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

         182.   The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Impinj’s securities,

and disguising insider transactions.

         183.   The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Impinj’s securities,

and engaging in insider transactions. The Individual Defendants, in good faith, should have taken

appropriate action to correct the schemes alleged herein and to prevent them from continuing to

occur.

         184.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                  57
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 58 of 60 PageID #: 58



       185.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Impinj has sustained and continues to sustain significant damages.

       186.    As a result of the misconduct alleged herein, the Individual Defendants are liable

to the Company.

       187.    Plaintiff on behalf of Impinj has no adequate remedy at law.

                                           THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       188.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       189.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Impinj.

       190.    The Individual Defendants, based on improper conduct, received bonuses, stock

options, or similar compensation from Impinj that was tied to the performance or artificially

inflated valuation of Impinj, received compensation that was unjust in light of the Individual

Defendants’ bad faith conduct, or received excessive compensation.

       191.    Plaintiff, as a shareholder and a representative of Impinj, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       192.    Plaintiff on behalf of Impinj has no adequate remedy at law.

                                    PRAYER FOR RELIEF




                                                58
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 59 of 60 PageID #: 59



       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Impinj, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Impinj;

               (c)      Determining and awarding to Impinj the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)      Directing Impinj and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Impinj and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of Impinj to nominate at least four

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Impinj restitution from Individual Defendants, and each of them;




                                                 59
 Case 1:18-cv-01686-RGA Document 1 Filed 10/26/18 Page 60 of 60 PageID #: 60



               (f)    Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)    Granting such other and further relief as the Court may deem just and

proper.


 Dated: October 26, 2018                            Respectfully submitted,

 Of Counsel:                                        FARNAN LLP

 THE BROWN LAW FIRM, P.C.                           /s/ Michael J. Farnan
 Timothy W. Brown                                   Brian E. Farnan (Bar No. 4089)
 240 Townsend Square                                Michael J. Farnan (Bar No. 5165)
 Oyster Bay, NY 11771                               919 N. Market St., 12th Floor
 Telephone: (516) 922-5427                          Wilmington, DE 19801
 Facsimile: (516) 344-6204                          Telephone: (302) 777-0300
 Email: tbrown@thebrownlawfirm.net                  Facsimile: (302) 777-0301
                                                    Email: bfarnan@farnanlaw.com
                                                    Email: mfarnan@farnanlaw.com


                                                    Attorneys for Plaintiff




                                               60
